                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9        LINDA R. FRIDDLE,                                CASE NO. C19-0224-JCC
10                              Plaintiff,                 MINUTE ORDER
11             v.

12        UNITED OF OMAHA LIFE INSURANCE
          COMPANY,
13
                                Defendant.
14

15

16            The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18            This matter comes before the Court on the parties’ stipulation and proposed order to

19   allow Plaintiff to file an amended complaint (Dkt. No. 14). Finding good cause, the Court

20   ENTERS the parties’ stipulation. See Fed. R. Civ. P. 15(a)(2). Plaintiff is allowed to amend and

21   file her complaint as set forth in Exhibit 1 (Dkt. No. 14 at 4–15) attached to the parties’

22   stipulation. Plaintiff shall file and serve her amended complaint within 14 days of the issuance of

23   this order. Defendant shall respond to the amended complaint within 21 days of its filing. The

24   parties are DIRECTED to notify the Court if they wish to terminate Defendant’s pending motion

25   to dismiss (Dkt. No. 6).

26   //


     MINUTE ORDER
     C19-0224-JCC
     PAGE - 1
 1        DATED this 21st day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0224-JCC
     PAGE - 2
